 



Exhibit 10.70
GUARANTY
THIS GUARANTY is made as of November 19, 2007 by each party named on the
signature pages hereto and the Additional Guarantors (as hereinafter defined)
(such Persons so listed and the Additional Guarantors individually and
collectively herein called “Guarantor”) in favor of TCW ASSET MANAGEMENT
COMPANY, as administrative agent for Holders, as such term is defined in the
Note Purchase Agreement described below.
RECITALS:
1. Rio Vista Penny LLC, an Oklahoma limited liability company (“Company”), has
executed in favor of Holders those certain promissory notes dated of even date
herewith, payable to the order of Holders in the aggregate principal amount of
$30,000,000 (such promissory notes, as from time to time amended, and all
promissory notes given in substitution, renewal or extension therefor or
thereof, in whole or in part, being herein collectively called the “Notes”).
2. The Notes were executed pursuant to a Note Purchase Agreement dated of even
date herewith (herein, as from time to time amended, supplemented or restated,
called the “Note Purchase Agreement”), by and among Company, Agent and Holders,
pursuant to which Holders have agreed to advance funds to Company under the
Notes.
3. It is a condition precedent to Holders’ obligations to advance funds pursuant
to the Note Purchase Agreement that Guarantor shall execute and deliver to Agent
a satisfactory guaranty of Company’s obligations under the Notes and the Note
Purchase Agreement.
4. Rio Vista ECO LLC, an Oklahoma limited liability company (“ECO”), owns all of
the outstanding equity interests of Company and GO (as each are defined below).
5. Rio Vista GO LLC, an Oklahoma limited liability company (“GO”), has executed
in favor of Company that certain promissory note dated as of November 19, 2007,
payable to the order of Company in the aggregate principal amount of $2,200,000
(such promissory note, as from time to time amended, and all promissory notes
given in substitution, renewal or extension therefor or thereof, in whole or in
part, being herein collectively called the “GO Note”).
6. As part of the consideration of Company’s advancing funds under the GO Note
to GO, GO agreed to execute and deliver to Agent a satisfactory guaranty of
Company’s obligations under the Notes and the Note Purchase Agreement.
7. GO owns all of the outstanding equity interests of GO, LLC, an Oklahoma
limited liability company (“GO LLC”).
8. Company owns all of the outstanding equity interests of MV Pipeline Company,
an Oklahoma corporation (“MV”).
[Guaranty]

 

 



--------------------------------------------------------------------------------



 



9. Company, ECO, GO, GO LLC, MV, and the other direct and indirect subsidiaries
of Company are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.
10. Each Guarantor has determined that such Guarantor’s execution, delivery and
performance of this Guaranty may reasonably be expected to benefit such
Guarantor, directly or indirectly, and are in the best interests of such
Guarantor.
NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Guarantor from Holders’ advances of funds to Company under the
Note Purchase Agreement, and of Ten Dollars and other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, and in order to induce Holders to advance funds under the Note
Purchase Agreement, each Guarantor hereby agrees with Agent, for the benefit of
Agent and Holders as follows:
AGREEMENTS:
Section 1. Definitions. Reference is hereby made to the Note Purchase Agreement
for all purposes. All terms used in this Guaranty which are defined in the Note
Purchase Agreement and not otherwise defined herein shall have the same meanings
when used herein. All references herein to any Obligation Document, Note
Document, or other document or instrument refer to the same as from time to time
amended, supplemented or restated. As used herein the following terms shall have
the following meanings:
“Additional Guarantor” has the meaning given to such term in Section 11.
“Agent” means the Person who, at the time in question, is the “Administrative
Agent” under the Note Purchase Agreement.
“Holders” means all who at any time are “Holders” under the Note Purchase
Agreement.
“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by each Guarantor and described in subsections
(a) and (b) of Section 2.
“Obligation Documents” means this Guaranty, the Notes, the Note Purchase
Agreement, the Note Documents, all other documents and instruments under, by
reason of which, or pursuant to which any or all of the Obligations are
evidenced, governed, secured, or otherwise dealt with, and all other documents,
instruments, agreements, certificates, legal opinions and other writings
heretofore or hereafter delivered in connection herewith or therewith.
“Obligors” means Company, Guarantors and any other endorsers, guarantors or
obligors, primary or secondary, of any or all of the Obligations.
[Guaranty]

 

2



--------------------------------------------------------------------------------



 



“Security” means any rights, properties, or interests of Agent or Holders, under
the Obligation Documents or otherwise, which provide recourse or other benefits
to Agent or Holders in connection with the Obligations or the non-payment or
non-performance thereof, including collateral (whether real or personal,
tangible or intangible) in which Agent or Holders have rights under or pursuant
to any Obligation Documents, guaranties of the payment or performance of any
Obligation, bonds, surety agreements, keep-well agreements, letters of credit,
rights of subrogation, rights of offset, and rights pursuant to which other
claims are subordinated to the Obligations.
Section 2. Guaranty.
(a) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to Agent and each Holder the prompt, complete, and full payment when
due, and no matter how the same shall become due, of:
(i) the Notes, including all principal, all interest thereon and all other sums
payable thereunder;
(ii) all obligations or liabilities of any Obligor owing to Administrative Agent
or any Holder Party under the Security Documents;
(iii) all other sums payable under the other Note Documents, whether for
principal, interest, fees or otherwise; and
(iv) any and all other indebtedness or liabilities which may at any time be owed
to any Holder Party, whether incurred heretofore or hereafter or concurrently
herewith, voluntarily or involuntarily, whether owed alone or with others,
whether fixed, contingent, absolute, inchoate, liquidated or unliquidated,
whether such liability arises by notes, discounts, overdrafts, open account
indebtedness or in any other manner whatsoever, and including interest,
attorneys’ fees and collection costs as may be provided by law or in any
instrument or agreement evidencing any such indebtedness or liability.
Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of Company described above in this subsection (a),
or below in the following subsection (b), which would be owed by Company but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization, or similar proceeding involving Company.
(b) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to Agent and each Holder the prompt, complete and full performance,
when due, and no matter how the same shall become due, of all obligations and
undertakings of Company to Agent or such Holder under, by reason of, or pursuant
to any of the Obligation Documents.
(c) If Company shall for any reason fail to pay any Obligation, as and when such
Obligation shall become due and payable, whether at its stated maturity, as a
result of the exercise of any power to accelerate, or otherwise, each Guarantor
will, upon demand by Agent, pay such Obligation in full to Agent for the benefit
of Agent or the Holder to whom such Obligation is owed. If Company shall for any
reason fail to perform promptly any Obligation, each Guarantor will, upon demand
by Agent, cause such Obligation to be performed or, if specified by Agent,
provide sufficient funds, in such amount and manner as Agent shall in good faith
determine, for the prompt, full and faithful performance of such Obligation by
Agent or such other Person as Agent shall designate.
[Guaranty]

 

3



--------------------------------------------------------------------------------



 



(d) If either Company or any Guarantor fail to pay or perform any Obligation as
described in the immediately preceding subsections (a), (b), or (c) each
Guarantor will incur the additional obligation to pay to Agent, and each
Guarantor will forthwith upon demand by Agent pay to Agent, the amount of any
and all expenses, including fees and disbursements of Agent’s counsel and of any
experts or agents retained by Agent, which Agent may incur as a result of such
failure.
(e) As between Guarantors and Agent or Holders, this Guaranty shall be
considered a primary and liquidated liability of each Guarantor.
(f) The liability of each Guarantor (other than ECO) hereunder shall be limited
to the maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.
Section 3. Unconditional Guaranty.
(a) No action which Agent or any Holder may take or omit to take in connection
with any of the Obligation Documents, any of the Obligations (or any other
indebtedness owing by Company to Agent or any Holder), or any Security, and no
course of dealing of Agent or any Holder with any Obligor or any other Person,
shall release or diminish any Guarantor’s obligations, liabilities, agreements
or duties hereunder, affect this Guaranty in any way, or afford any Guarantor
any recourse against Agent or any Holder, regardless of whether any such action
or inaction may increase any risks to or liabilities of Agent or any Holder or
any Obligor or increase any risk to or diminish any safeguard of any Security.
Without limiting the foregoing, each Guarantor hereby expressly agrees that
Agent and Holders may, from time to time, without notice to or the consent of
any Guarantor, do any or all of the following:
(i) Amend, change or modify, in whole or in part, any one or more of the
Obligation Documents and give or refuse to give any waivers or other indulgences
with respect thereto.
(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Security or Obligation Document, to
bring suit against any Obligor or any other Person, or to take any other action
concerning the Obligations or the Obligation Documents.
(iii) Accelerate, change, rearrange, extend, or renew the time, rate, terms, or
manner for payment or performance of any one or more of the Obligations (whether
for principal, interest, fees, expenses, indemnifications, affirmative or
negative covenants, or otherwise).
[Guaranty]

 

4



--------------------------------------------------------------------------------



 



(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.
(v) Take, exchange, amend, eliminate, surrender, release, or subordinate any or
all Security for any or all of the Obligations, accept additional or substituted
Security therefor, and perfect or fail to perfect Agent’s or Holders’ rights in
any or all Security.
(vi) Discharge, release, substitute or add Obligors.
(vii) Apply all monies received from Obligors or others, or from any Security
for any of the Obligations, as Agent or Holders may determine to be in their
best interest, without in any way being required to marshal Security or assets
or to apply all or any part of such monies upon any particular Obligations.
(b) No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish any Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford any Guarantor any recourse against Agent or any Holder. Without
limiting the foregoing, the obligations, liabilities, agreements, and duties of
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of any
Guarantor:
(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.
(ii) The failure by Agent or any Holder to file or enforce a claim in any
proceeding described in the immediately preceding subsection (i) or to take any
other action in any proceeding to which any Obligor is a party.
(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to Agent or any Holder.
(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever.
[Guaranty]

 

5



--------------------------------------------------------------------------------



 



(v) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, Agent or any
Holder.
(vi) The fact that Guarantors may have incurred directly part of the Obligations
or is otherwise primarily liable therefor.
(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment and performance
by Guarantors under this Guaranty.
(c) Agent and Holders may invoke the benefits of this Guaranty before pursuing
any remedies against any Obligor or any other Person and before proceeding
against any Security now or hereafter existing for the payment or performance of
any of the Obligations. Agent and Holders may maintain an action against any
Guarantor on this Guaranty without joining any other Obligor therein and without
bringing a separate action against any other Obligor.
(d) If any payment to Agent or any Holder by any Obligor is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason Agent or any Holder is required to refund such payment to
the payor thereof or to pay the amount thereof to any other Person, such payment
to Agent or such Holder shall not constitute a release of any Guarantor from any
liability hereunder, and each Guarantor agrees to pay such amount to Agent or
such Holder on demand and agrees and acknowledges that this Guaranty shall
continue to be effective or shall be reinstated, as the case may be, to the
extent of any such payment or payments. Any transfer by subrogation which is
made as contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in Agent and Holders.
(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.
Section 4. Waiver. Each Guarantor hereby waives, with respect to the
Obligations, this Guaranty, and the other Obligation Documents:
(a) notice of the incurrence of any Obligation by Company, and notice of any
kind concerning the assets, liabilities, financial condition, creditworthiness,
businesses, prospects, or other affairs of Company (it being understood and
agreed that: (i) each Guarantor shall take full responsibility for informing
itself of such matters, (ii) neither Agent nor any Holder shall have any
responsibility of any kind to inform any Guarantor of such matters, and
(iii) Agent and Holders are hereby authorized to assume that each Guarantor, by
virtue of its relationships with Company which are independent of this Guaranty,
has full and complete knowledge of such matters whenever Holders extend credit
to Company or take any other action which may change or increase any Guarantor’s
liabilities or losses hereunder).
[Guaranty]

 

6



--------------------------------------------------------------------------------



 



(b) notice that Agent, any Holder, any Obligor, or any other Person has taken or
omitted to take any action under any Obligation Document or any other agreement
or instrument relating thereto or relating to any Obligation.
(c) notice of acceptance of this Guaranty and all rights of each Guarantor under
any statute or law discharging such Guarantor from liability hereunder for
failure to sue on this Guaranty.
(d) default, demand, presentment for payment, and notice of default, demand,
dishonor, nonpayment, or nonperformance.
(e) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.
Section 5. Exercise of Remedies. Agent and each Holder shall have the right to
enforce, from time to time, in any order and at Agent’s or such Holder’s sole
discretion, any rights, powers and remedies which Agent or such Holder may have
under the Obligation Documents or otherwise, including judicial foreclosure, the
exercise of rights of power of sale, the taking of a deed or assignment in lieu
of foreclosure, the appointment of a receiver to collect rents, issues and
profits, the exercise of remedies against personal property, or the enforcement
of any assignment of leases, rentals, oil or gas production, or other properties
or rights, whether real or personal, tangible or intangible; and each Guarantor
shall be liable to Agent and each Holder hereunder for any deficiency resulting
from the exercise by Agent or any Holder of any such right or remedy even though
any rights which any Guarantor may have against Company or others may be
destroyed or diminished by exercise of any such right or remedy. No failure on
the part of Agent or any Holder to exercise, and no delay in exercising, any
right hereunder or under any other Obligation Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right preclude any
other or further exercise thereof or the exercise of any other right. The
rights, powers and remedies of Agent and each Holder provided herein and in the
other Obligation Documents are cumulative and are in addition to, and not
exclusive of, any other rights, powers or remedies provided by law or in equity.
The rights of Agent and each Holder hereunder are not conditional or contingent
on any attempt by Agent or any Holder to exercise any of its rights under any
other Obligation Document against any Obligor or any other Person.
Section 6. Limited Subrogation and Setoff.
(a) Until all of the Obligations have been paid and performed in full no
Guarantor shall have any right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against or to any Obligor or any Security in
connection with this Guaranty (including any right of subrogation under any
statute or other law), and each Guarantor hereby waives any rights to enforce
any remedy which such Guarantor may have against Company and any right to
participate in any Security until such time. If any amount shall be paid to any
Guarantor on account of any such subrogation or other rights, any such other
remedy, or any Security at any time when all of the Obligations and all other
expenses guaranteed pursuant hereto shall not have been paid in full, such
amount shall be held in trust for the benefit of Agent, shall be segregated from
the other funds of such Guarantor and shall forthwith be paid over to Agent to
be held by Agent as collateral for, or then or at any time thereafter applied in
whole or in part by Agent against, all or any portion of the Obligations,
whether matured or unmatured, in such order as Agent shall elect.
[Guaranty]

 

7



--------------------------------------------------------------------------------



 



(b) If any Guarantor shall make payment to Agent of all or any portion of the
Obligations and if all of the Obligations shall be finally paid in full, Agent
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor (without recourse, representation or warranty) appropriate documents
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment by such Guarantor;
provided that such transfer shall be subject to Section 3(d) above and that
without the consent of Agent (which Agent may withhold in its discretion) such
Guarantor shall not have the right to be subrogated to any claim or right
against any Obligor which has become owned by Agent or any Holder, whose
ownership has otherwise changed in the course of enforcement of the Obligation
Documents, or which Agent otherwise has released or wishes to release from its
Obligations.
(c) Upon full and final payment of the Obligations, each Guarantor which has
made payments upon the Obligations shall be entitled to contribution from each
other Guarantor hereunder, to the end that all such payments upon the
Obligations shall be shared among all Guarantors in proportion to their
respective Net Worths, provided that the contribution obligations of each
Guarantor shall be limited to the maximum amount that it can pay at such time
without rendering its contribution obligations voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers. As used in this
subsection, the “Net Worth” of each Guarantor means, at any time, the remainder
of (i) the fair value of such Guarantor’s assets (other than such right of
contribution), minus (ii) the fair value of such Guarantor’s liabilities (other
than its liabilities under its guaranty of the Obligations).
(d) To the extent, and only to the extent, that GO shall make payment to Agent
of all or any portion of the Obligations (a “GO Guaranty Payment”), GO shall be
entitled to setoff the amount of such GO Guaranty Payment against amounts owing
by GO to Company under the GO Note. Except as expressly provided by the
immediately preceding sentence, GO shall not have any right to exercise any
right of subrogation, reimbursement, indemnity, exoneration, contribution or any
other claim which it may now or hereafter have against or to any Obligor or any
Security in connection with such GO Guaranty Payment.
Section 7. Successors and Assigns. Guarantor’s rights or obligations hereunder
may not be assigned or delegated, but this Guaranty and such obligations shall
pass to and be fully binding upon the successors of each Guarantor, as well as
each Guarantor. This Guaranty shall apply to and inure to the benefit of Agent
and Holders and their successors or assigns. Without limiting the generality of
the immediately preceding sentence, Agent and each Holder may assign, grant a
participation in, or otherwise transfer any Obligation held by it or any portion
thereof, and Agent and each Holder may assign or otherwise transfer its rights
or any portion thereof under any Obligation Document, to any other Person, and
such other Person shall thereupon become entitled to all of the benefits in
respect thereof granted to Agent or such Holder hereunder unless otherwise
expressly provided by Agent or such Holder in connection with such assignment or
transfer.
[Guaranty]

 

8



--------------------------------------------------------------------------------



 



Section 8. Subordination and Offset. Each Guarantor hereby subordinates and
makes inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by Company to such Guarantor. Each Guarantor agrees that after
the occurrence of any Default or Event of Default it will neither permit Company
to repay such indebtedness or any part thereof nor accept payment from Company
of such indebtedness or any part thereof without the prior written consent of
Agent and Holders. If any Guarantor receives any such payment without the prior
written consent of Agent and Holders, the amount so paid shall be held in trust
for the benefit of Holders, shall be segregated from the other funds of such
Guarantor, and shall forthwith be paid over to Agent to be held by Agent as
collateral for, or then or at any time thereafter applied in whole or in part by
Agent against, all or any portions of the Obligations, whether matured or
unmatured, in such order as Agent shall elect. Each Guarantor hereby grants to
Holders a right of offset to secure the payment of the Obligations and such
Guarantor’s obligations and liabilities hereunder, which right of offset shall
be upon any and all monies, securities and other property (and the proceeds
therefrom) of such Guarantor now or hereafter held or received by or in transit
to Agent or any Holder from or for the account of such Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general or special), credits and claims of such
Guarantor at any time existing against Agent or any Holder. Upon the occurrence
of any Default or Event of Default Agent and each Holder is hereby authorized at
any time and from time to time, without notice to any Guarantor, to offset,
appropriate and apply any and all items hereinabove referred to against the
Obligations and Guarantors’ obligations and liabilities hereunder irrespective
of whether or not Agent or such Holder shall have made any demand under this
Guaranty and although such obligations and liabilities may be contingent or
unmatured. Agent and each Holder agrees promptly to notify the applicable
Guarantor after any such offset and application made by Agent or such Holder,
provided that the failure to give such notice shall not affect the validity of
such offset and application. The rights of Agent and each Holder under this
section are in addition to, and shall not be limited by, any other rights and
remedies (including other rights of offset) which Agent and Holders may have.
Section 9. Representations and Warranties. Each Guarantor hereby represents and
warrants to Agent and each Holder as follows:
(a) The Recitals at the beginning of this Guaranty are true and correct in all
respects.
(b) Each of the representations and warranties contained in Article V of the
Note Purchase Agreement are true, insofar as they refer to each Guarantor, or to
the assets, operations, conditions, agreements, business or actions of such
Guarantor, as one of the Restricted Persons, or to the Note Documents to which
such Guarantor is a party.
Section 10. Covenants. Each Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Note Purchase Agreement,
insofar as they refer to such Guarantor, or the assets, obligations, conditions,
agreements, business, or actions of such Guarantor, as one of the Restricted
Persons, or to the Note Documents to which such Guarantor is a party.
[Guaranty]

 

9



--------------------------------------------------------------------------------



 



Section 11. No Oral Change; Amendments; Guaranty Supplements. No amendment of
any provision of this Guaranty shall be effective unless it is in writing and
signed by Guarantors and Agent, and no waiver of any provision of this Guaranty,
and no consent to any departure by any Guarantor therefrom, shall be effective
unless it is in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given and to the extent specified in such writing. In addition, all
such amendments and waivers shall be effective only if given with the necessary
approvals of Holders as required in Section 12.1 of the Note Purchase Agreement.
Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Note Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty, and each reference in any other Note Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.
Section 12. Invalidity of Particular Provisions. If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable all other terms
and provisions hereof shall nevertheless remain effective and shall be enforced
to the fullest extent permitted by applicable law.
Section 13. Headings and References. The headings used herein are for purposes
of convenience only and shall not be used in construing the provisions hereof.
The words “this Guaranty,” “this instrument,” “herein,” “hereof,” “hereby” and
words of similar import refer to this Guaranty as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the subdivisions hereof
in which such phrases occur. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation”.
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.
Section 14. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, and no Holder
has any obligation to make any loans or other advances to Company, and all
obligations and undertakings of Company under, by reason of, or pursuant to the
Obligation Documents have been completely performed, and this Guaranty is
thereafter subject to reinstatement as provided in Section 3(d). All extensions
of credit and financial accommodations heretofore or hereafter made by Agent or
Holders to Company shall be conclusively presumed to have been made in
acceptance hereof and in reliance hereon.
Section 15. Notices. Any notice or communication required or permitted hereunder
shall be given in writing, sent by personal delivery, by telecopy, by delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, addressed (a) to Agent at the address listed in the Note
Purchase Agreement and (b) to Guarantor at the address listed on Guarantor’s
signature page hereto or to such other address or to the attention of such other
individual as hereafter shall be designated in writing by the applicable party
sent in accordance herewith. Any such notice or communication shall be deemed to
have been given (a) in the case of personal delivery or delivery service, as of
the date of first attempted delivery at the address or in the manner provided
herein, (b) in the case of telecopy, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail.
[Guaranty]

 

10



--------------------------------------------------------------------------------



 



Section 16. Limitation on Interest. Agent, Holders and Guarantors intend to
contract in strict compliance with applicable usury law from time to time in
effect, and the provisions of the Note Purchase Agreement limiting the interest
for which any Guarantor is obligated are expressly incorporated herein by
reference.
Section 17. Note Document. This Guaranty is a Note Document, as defined in the
Note Purchase Agreement, and is subject to the provisions of the Note Purchase
Agreement governing Note Documents. Each Guarantor hereby ratifies, confirms and
approves the Note Purchase Agreement and the other Note Documents and, in
particular, any provisions thereof which relate to such Guarantor.
Section 18. Counterparts; Fax. This Guaranty may be executed in any number of
counterparts, each of which when so executed shall be deemed to constitute one
and the same Guaranty. This Guaranty may be validly executed and delivered by
facsimile or other electronic transmission.
Section 19. Indemnity. Each Guarantor agrees to indemnify each Holder Party,
upon demand, from and against any and all liabilities, obligations, broker’s
fees, claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Person growing out of, resulting from or in any other way associated with
this Guaranty, the other Note Documents and the transactions and events
(including the enforcement or defense thereof) at any time associated herewith
and therewith or contemplated herein or therein (whether arising in contract or
in tort or otherwise). Among other things, the forgoing indemnification covers
all liabilities and costs incurred by each Holder Party related to any breach of
a Note Document by a Restricted Person, any bodily injury to any Person or
damage to any Person’s property, or any violation or noncompliance with any
Environmental Laws by any Holder Party or any other Person or any liabilities or
duties of any Holder Party or any other Person with respect to Hazardous
Materials found in or released into the environment.
[Guaranty]

 

11



--------------------------------------------------------------------------------



 



The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by any Holder Party (in each case whether alleged,
arising or imposed in a legal proceeding brought by or against any Restricted
Person, any Holder Party, or any other Person),
provided only that no Holder Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment. If any Person (including any
Guarantor, Company or any of their Affiliates) ever alleges such gross
negligence or willful misconduct by any Holder Party, the indemnification
provided for in this section shall nonetheless be paid upon demand, subject to
later adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. As used in this section the term “Holder
Party” shall include each director, officer, agent, attorney, employee,
representative and Affiliate of such Persons.
Section 20. Governing Law; Submission of Process. this Guaranty shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to principles of conflicts of laws. Each Guarantor
hereby irrevocably (a) submits itself to the non-exclusive jurisdiction of the
state and federal courts sitting in the State and County of New York, (b) agrees
and consents that service of process may be made upon it in any legal proceeding
relating to this Guaranty or the Obligations by any means allowed under New York
or federal law, and (c) waives any objection that it may now or hereafter have
to the venue of any such proceeding being in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Each Guarantor hereby makes the foregoing submissions, agreements,
consents and waivers on behalf of and with respect to each of its subsidiaries.
Section 21. Waiver of Jury Trial, Punitive Damages, etc. each Guarantor hereby
knowingly, voluntarily, intentionally, and irrevocably (a) waives, to the
maximum extent not prohibited by Law, any right it may have to a trial by jury
in respect of any litigation based hereon, or directly or indirectly at any time
arising out of, under or in connection with this Guaranty or any transaction
contemplated hereby or associated herewith, before or after maturity;
(b) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any such litigation any “Special Damages” as defined
below,
[Guaranty]

 

12



--------------------------------------------------------------------------------



 



(c) certifies that no party hereto nor any representative or agent or counsel
for any party hereto has represented, expressly or otherwise, or implied that
such party would not, in the event of litigation, seek to enforce the foregoing
waivers, and (d) acknowledges that it has been induced to enter into this
Agreement, the other Note Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this section. As used in this section, “Special Damages” includes all
special, consequential, exemplary, or punitive damages (regardless of how
named), but does not include any payments or funds which any party hereto has
expressly promised to pay or deliver to any other party hereto.
Section 22. FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER NOTE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[The remainder of this page is intentionally left blank.]
[Guaranty]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.

            RIO VISTA ECO LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        RIO
VISTA GO LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        GO, LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        MV
PIPELINE COMPANY
      By:   /s/ Ian Bothwell         Ian Bothwell        President   

Address of each Guarantor:
2601 Northwest Expressway #902E
Oklahoma City, Oklahoma 73112-7217
Attn.: Ian Bothwell
Facsimile: (310) 563-6255
[Guaranty]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GUARANTY SUPPLEMENT
                                        , 20_____ 
THIS GUARANTY SUPPLEMENT is made as of [mm/dd/yy] (this “Supplement”) is
delivered pursuant to that certain Guaranty, dated as of November 19, 2007 (as
it may be amended, supplemented or otherwise modified, the “Guaranty”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by Rio Vista ECO LLC, an Oklahoma limited liability company, Rio Vista
GO LLC, an Oklahoma limited liability company, GO, LLC, an Oklahoma limited
liability company, and MV Pipeline Company, an Oklahoma corporation, as the
initial guarantors, in favor of TCW Asset Management Company, as administrative
agent (“Agent”).
Section 1. Pursuant to Section 11 of the Guaranty, the undersigned hereby:
(a) agrees that this Supplement may be attached to the Guaranty and that by the
execution and delivery hereof, the undersigned becomes a Guarantor under the
Guaranty and the Note Documents and agrees to be bound by all of the terms
thereof;
(b) represents and warrants that each of the representations and warranties set
forth in the Guaranty, the Note Purchase Agreement and each other Note Document
and applicable to the undersigned is true and correct both before and after
giving effect to this Supplement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default; and
(d) agrees to irrevocably, absolutely, and unconditionally guaranty the prompt,
complete, and full payment and performance when due of all Obligations as
provided by Section 2 of the Guaranty.
Section 2. The undersigned agrees from time to time, upon request of Agent, to
take such additional actions and to execute and deliver such additional
documents and instruments as Agent may request to effect the transactions
contemplated by, and to carry out the intent of, this Agreement. Any notice or
other communication herein required or permitted to be given shall be given
pursuant to Section 15 of the Guaranty, and all for purposes thereof, the notice
address of the undersigned shall be the address as set forth on the signature
page hereof.
This Supplement shall be deemed a contract and instrument made under the laws of
the State of New York and shall be construed and enforced in accordance with and
governed by the Internal laws of the State of New York, without regard to the
principles of conflicts of laws.
[Guaranty]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:      

          Address for Notices:
 
             
 
             
 
             
Attention:
       
 
       
Telecopier:
       
 
       
 
        ACKNOWLEDGED AND ACCEPTED, as of the date above first written:

              TCW ASSET MANAGEMENT COMPANY, as Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

[Guaranty]

 

Exhibit A — Page 2